[exhibit101tokn8k115da001.jpg]
KNOWLES CORPORATION DEFERRED COMPENSATION PLAN Effective Date December 1, 2019



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da002.jpg]
Knowles Corporation Deferred Compensation Plan ARTICLE I Establishment and
Purpose
.................................................................................................
1 ARTICLE II
Definitions...........................................................................................................................
1 ARTICLE III Eligibility and Participation
................................................................................................
7 ARTICLE IV Deferrals
..............................................................................................................................
8 ARTICLE V Company Contributions
....................................................................................................
10 ARTICLE VI Payments from Accounts
..................................................................................................
11 ARTICLE VII Valuation of Account Balances; Investments
................................................................... 14 ARTICLE
VIII Administration
..................................................................................................................
15 ARTICLE IX Amendment and Termination
...........................................................................................
17 ARTICLE X Informal Funding
..............................................................................................................
17 ARTICLE XI Claims
...............................................................................................................................
18 ARTICLE XII General Provisions
............................................................................................................
24



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da003.jpg]
Knowles Corporation Deferred Compensation Plan ARTICLE I Establishment and
Purpose Knowles Corporation (the “Company”) has adopted this Knowles Corporation
Deferred Compensation Plan, applicable to Compensation deferred under
Compensation Deferral Agreements submitted on and after the Effective Date and
Company Contributions credited on or after the Effective Date. The purpose of
the Plan is to attract and retain key employees by providing them with an
opportunity to defer receipt of a portion of their salary, bonus, and other
specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent. The Plan constitutes an unsecured promise by a Participating Employer to
pay benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits attributable to services performed for it. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA and independent contractors. Any amounts set
aside to defray the liabilities assumed by the Company or an Participating
Employer will remain the general assets of the Company or the Participating
Employer and shall remain subject to the claims of the Company’s or the
Participating Employer’s creditors until such amounts are distributed to the
Participants. ARTICLE II Definitions 2.1 Account. Account means a bookkeeping
account maintained by the Administrator to record the payment obligation of a
Participating Employer to a Participant as determined under the terms of the
Plan. Reference to an Account means any such Account established by the
Administrator, as the context requires. Accounts are intended to constitute
unfunded obligations within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. 2.2 Account Balance. Account Balance means, with respect to
any Account, the total payment obligation owed to a Participant from such
Account as of the most recent Valuation Date. 2.3 Administrator. Administrator
means the Knowles Corporation Benefits & Investment Committee, or other person
or entity designated by the Benefits & Investment Committee to administer the
Plan. Page 1 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da004.jpg]
Knowles Corporation Deferred Compensation Plan 2.4 Affiliate. Affiliate means a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c). 2.5 Beneficiary. Beneficiary
means a natural person, estate, or trust designated by a Participant in
accordance with Section 6.4 hereof to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. 2.6 Board of Directors.
Board of Directors means, for a Participating Employer organized as a
corporation, its board of directors and for a Participating Employer organized
as a limited liability company, its board of managers. 2.7 Business Day.
Business Day means each day on which the New York Stock Exchange is open for
business. 2.8 Change in Control. Change in Control means, with respect to a
Participating Employer that is organized as a corporation, any of the following
events: (i) a change in the ownership of the Participating Employer, (ii) a
change in the effective control of the Participating Employer, or (iii) a change
in the ownership of a substantial portion of the assets of the Participating
Employer. Change in Ownership. For purposes of this Section, a change in the
ownership of the Participating Employer occurs on the date on which any one
person, or more than one person acting as a group, acquires ownership of stock
of the Participating Employer that, together with stock held by such person or
group constitutes more than 50% of the total fair market value or total voting
power of the stock of the Participating Employer. The acquisition by a person or
group owning more than 50% of the total fair market value or total voting power
of the stock of such Participating Employer of additional shares of such
Participating Employer shall not constitute a “change of the ownership” of such
Participating Employer. Change in Effective Control. A change in the effective
control of the Participating Employer occurs on the date on which either: (i) a
person, or more than one person acting as a group, acquires ownership of stock
of the Participating Employer possessing 20% or more of the total voting power
of the stock of the Participating Employer, taking into account all such stock
acquired during the 12-month period ending on the date of the most recent
acquisition, provided that the acquisition by a person or group owning more than
20% of the total fair market value or total voting power of the stock of such
Participating Employer of additional shares of such Participating Employer shall
not constitute a “change of effective control” of such Participating Employer,
or (ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by two-thirds of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Participating Employer. Page 2 of
27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da005.jpg]
Knowles Corporation Deferred Compensation Plan Change in Ownership of
Substantial Portion of Assets. A change in the ownership of a substantial
portion of assets occurs on the date on which any one person, or more than one
person acting as a group, other than a person or group of persons that is
related to the Participating Employer, acquires assets from the Participating
Employer that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Participating
Employer immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition. A transfer of assets shall not be treated as a
“change in the ownership of a substantial portion of the assets” when such
transfer is made to an entity that is controlled by the shareholders of the
transferor corporation as determined under Treas. Reg. section
1.409A-3(i)(5)(vii)(B). An event constitutes a Change in Control with respect to
a Participant only if the Participant performs services for the Participating
Employer that has experienced the Change in Control, or the Participant’s
relationship to the affected Participating Employer otherwise satisfies the
requirements of Treasury Regulation Section 1.409A-3(i)(5)(ii). Notwithstanding
anything to the contrary herein, with respect to a Participating Employer that
is a partnership or limited liability company, Change in Control means only a
change in the ownership of such entity or a change in the ownership of a
substantial portion of the assets of such entity, and the provisions set forth
above respecting such changes relative to a corporation shall be applied by
analogy. Any reference to a “majority shareholder” shall be treated as referring
to a partner or member that (a) owns more than 50% of the capital and profits
interest of such entity, and (b) alone or together with others is vested with
the continuing exclusive authority to make management decisions necessary to
conduct the business for which the partnership or limited liability company was
formed. 2.9 Claimant. Claimant means a Participant or Beneficiary filing a claim
under Article XI of this Plan. 2.10 Code. Code means the Internal Revenue Code
of 1986, as amended from time to time. 2.11 Code Section 409A. Code Section 409A
means section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder. 2.12 Company.
Company means Knowles Corporation. 2.13 Company Contribution. Company
Contribution means a credit by a Participating Employer to a Participant’s
Account(s) in accordance with the provisions of Article V of the Plan. Unless
the context clearly indicates otherwise, a reference to Company Contribution
shall include Earnings attributable to such contribution. Page 3 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da006.jpg]
Knowles Corporation Deferred Compensation Plan 2.14 Compensation. Compensation
means a Participant’s base salary (including sick pay, vacation pay, holiday pay
and bereavement pay), AIP award, sales incentive, restricted stock units and
performance share units that may be deferred under Section 4.2 of this Plan,
excluding any compensation that has been previously deferred under this Plan or
any other arrangement subject to Code Section 409A and excluding any
compensation that is not U.S. source income. 2.15 Compensation Deferral
Agreement. Compensation Deferral Agreement means an agreement between a
Participant and a Participating Employer that specifies: (i) the amount of each
component of Compensation that the Participant has elected to defer to the Plan
in accordance with the provisions of Article IV, and (ii) the Payment Schedule
applicable to one or more Accounts. A Participant shall make a separate election
for each form of Compensation the Participant elects to defer. 2.16 Deferral.
Deferral means a credit to a Participant’s Account(s) that records that portion
of the Participant’s Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of Article IV. Unless the context of
the Plan clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals. 2.17 Earnings. Earnings means an adjustment to
the value of an Account in accordance with Article VII. 2.18 Effective Date.
Effective Date means December 1, 2019. 2.19 Eligible Employee. Eligible Employee
means the Company’s Chief Executive Officer, Executive Leadership Team, Vice
Presidents, Directors and each other Employee who is a member of a select group
of management or highly compensated employees who has been notified during an
applicable enrollment of his or her status as an Eligible Employee. The
Administrator has the discretion to determine which Employees are Eligible
Employees for each enrollment. 2.20 Employee. Employee means a common-law
employee of an Employer. 2.21 Employer. Employer means the Company and each
Affiliate. 2.22 ERISA. ERISA means the Employee Retirement Income Security Act
of 1974, as amended from time to time. 2.23 Flex Account. Flex Account means a
Separation Account or Specified Date Account established under the terms of a
Participant’s Compensation Deferral Agreement. A Participant may maintain no
more than five (5) Flex Accounts at any one time. For the avoidance of doubt,
the Primary Separation Account is not a Flex Account. 2.24 Participant.
Participant means an individual described in Article III. Page 4 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da007.jpg]
Knowles Corporation Deferred Compensation Plan 2.25 Participating Employer.
Participating Employer means the Company and each Affiliate who has adopted the
Plan with the consent of the Administrator. Each Participating Employer shall be
identified on Schedule A attached hereto. 2.26 Payment Schedule. Payment
Schedule means the date as of which payment of an Account under the Plan will
commence and the form in which payment of such Account will be made. 2.27
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation shall not include any Compensation
payable upon the Participant’s death or disability (as defined in Treas. Section
1.409A- 1(e)) without regard to the satisfaction of the performance criteria.
2.28 Plan. Plan means “Knowles Corporation Deferred Compensation Plan” as
documented herein and as may be amended from time to time hereafter. However, to
the extent permitted or required under Code Section 409A, the term Plan may in
the appropriate context also means a portion of the Plan that is treated as a
single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the
Plan and any other nonqualified deferred compensation plan or portion thereof
that is treated as a single plan under such section. 2.29 Plan Year. Plan Year
means January 1 through December 31. 2.30 Primary Separation Account. Primary
Separation Account means a Separation Account established by the Administrator
to record Company Contributions and any Deferrals allocated to the Primary
Separation Account pursuant to a Participant’s Compensation Deferral Agreement,
payable to a Participant upon Separation from Service in accordance with Section
6.3. The Primary Separation Account is not a Flex Account. 2.31 Separation
Account. Separation Account means an Account established by the Administrator in
accordance with a Participant’s Compensation Deferral Agreement to record
Deferrals allocated to such Account by the Participant and which are payable
upon the Participant’s Separation from Service as set forth in Section 6.3. 2.32
Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer and all Affiliates. Page 5 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da008.jpg]
Knowles Corporation Deferred Compensation Plan Except in the case of an Employee
on a bona fide leave of absence as provided below, an Employee is deemed to have
incurred a Separation from Service if the Employer and the Employee reasonably
anticipated that the level of services to be performed by the Employee after a
date certain would be reduced to 20% or less of the average services rendered by
the Employee during the immediately preceding 36-month period (or the total
period of employment, if less than 36 months), disregarding periods during which
the Employee was on a bona fide leave of absence. An Employee who is absent from
work due to military leave, sick leave, or other bona fide leave of absence
shall incur a Separation from Service on the first date immediately following
the later of: (i) the six month anniversary of the commencement of the leave, or
(ii) the expiration of the Employee’s right, if any, to reemployment under
statute or contract. If a Participant ceases to provide services as an Employee
and begins providing services as an independent contractor for the Employer, a
Separation from Service shall occur only if the parties anticipate that the
level of services to be provided as an independent contractor are such that a
Separation from Service would have occurred if the Employee had continued to
provide services at that level as an Employee. If, in accordance with the
preceding sentence, no Separation from Service occurs as of the date the
individual’s employment status changes, a Separation from Service shall occur
thereafter only upon the 12-month anniversary of the date all contracts with the
Employer have expired, provided the Participant does not perform services for
the Employer during that time. For purposes of determining whether a Separation
from Service has occurred, the Employer means the Employer as defined in Section
2.21 of the Plan, except that in applying Code sections 1563(a)(1), (2) and (3)
for purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(b), and in applying Treasury Regulation Section
1.414(c)-2 for purposes of determining whether another organization is an
Affiliate of the Company under Code Section 414(c), “at least 50 percent” shall
be used instead of “at least 80 percent” each place it appears in those
sections. The Administrator specifically reserves the right to determine whether
a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction. 2.33 Specified Date Account.
Specified Date Account means an Account established by the Administrator to
record the amounts payable in a future year as specified in the Participant’s
Compensation Deferral Agreement. Specified Date Accounts may be referred to by
another name in Participant communication materials (for example, an “in-
service account”). Page 6 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da009.jpg]
Knowles Corporation Deferred Compensation Plan 2.34 Substantial Risk of
Forfeiture. Substantial Risk of Forfeiture has the meaning specified in Treas.
Reg. Section 1.409A-1(d). 2.35 Unforeseeable Emergency. Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The types of events
which may qualify as an Unforeseeable Emergency may be limited by the
Administrator. 2.36 Valuation Date. Valuation Date means each Business Day.
ARTICLE III Eligibility and Participation 3.1 Eligibility and Participation. All
Eligible Employees may enroll in the Plan. Eligible Employees become
Participants on the first to occur of (i) the date on which the first
Compensation Deferral Agreement becomes irrevocable under Article IV, or (ii)
the date Company Contributions are credited to an Account on behalf of such
Eligible Employee. 3.2 Duration. Only Eligible Employees may submit Compensation
Deferral Agreements during an enrollment and receive Company Contributions
during the Plan Year. A Participant who is no longer an Eligible Employee but
has not incurred a Separation from Service will not be allowed to submit
Compensation Deferral Agreements but may otherwise exercise all of the rights of
a Participant under the Plan with respect to his or her Account(s). On and after
a Separation from Service, a Participant shall remain a Participant as long as
his or her Account Balance is greater than zero (0). All Participants,
regardless of employment status, will continue to be credited with Earnings and
during such time may continue to make allocation elections as provided in
Section 7.4. An individual shall cease being a Participant in the Plan when his
Account has been reduced to zero (0). 3.3 Rehires. An Eligible Employee who
Separates from Service and who subsequently resumes performing services for an
Employer in the same calendar year (regardless of eligibility) will have his or
her Compensation Deferral Agreement for such year, if any, reinstated, but his
or her eligibility to participate in the Plan in years subsequent to the year of
rehire shall be governed by the provisions of Section 3.1. Page 7 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da010.jpg]
Knowles Corporation Deferred Compensation Plan ARTICLE IV Deferrals 4.1 Deferral
Elections, Generally. (a) An Eligible Employee may make an initial election to
defer Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Administrator and in the manner specified
by the Administrator, but in any event, in accordance with Section 4.2. Unless
an earlier date is specified in the Compensation Deferral Agreement, deferral
elections with respect to a Compensation source (such as salary, bonus or other
Compensation) become irrevocable on the latest date applicable to such
Compensation source under Section 4.2. A Participant shall make a separate
election for each form of Compensation the Participant elects to defer. (b) A
Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect with respect to such item of Compensation. The
Administrator may modify or revoke any Compensation Deferral Agreement prior to
the date the election becomes irrevocable under the rules of Section 4.2. (c)
Participants may defer up to (75%) of their base salary and up to (100%) of AIP
award, sales incentive, restricted stock units and performance share units
earned during a Plan Year. (d) Deferrals of cash Compensation shall be
calculated with respect to the gross cash Compensation payable to the
Participant prior to any deductions or withholdings, but shall be reduced by the
Administrator as necessary so as not to exceed 100% of the cash Compensation of
the Participant remaining after deduction of all required income and employment
taxes, required employee benefit deductions, deferrals to 401(k) plans and other
deductions required by law. Changes to payroll withholdings that affect the
amount of Compensation being deferred to the Plan shall be allowed only to the
extent permissible under Code Section 409A. (e) The Eligible Employee shall
specify on his or her Compensation Deferral Agreement the amount of Deferrals
and whether to allocate Deferrals to the Primary Separation Account or to one or
more Flex Accounts. If no designation is made, Deferrals shall be allocated to
the Primary Separation Account. Page 8 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da011.jpg]
Knowles Corporation Deferred Compensation Plan 4.2 Timing Requirements for
Compensation Deferral Agreements. (a) Initial Eligibility. An Eligible Employee
may defer Compensation earned in the first year of eligibility. The Compensation
Deferral Agreement must be filed within 30 days after attaining Eligible
Employee status and becomes irrevocable not later than the 30th day. A
Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable. (b) Prior Year Election. Except as otherwise provided in
this Section 4.2, an Eligible Employee may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation not later than the December 31 filing deadline. (c)
Performance-Based Compensation. An Eligible Employee may defer Compensation
which qualifies as Performance-Based Compensation by filing a Compensation
Deferral Agreement no later than the date that is six months before the end of
the applicable performance period, provided that: (i) the Participant performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Compensation Deferral Agreement is submitted; and (ii) the Compensation is not
readily ascertainable as of the date the Compensation Deferral Agreement is
filed. Any election to defer Performance-Based Compensation that is made in
accordance with this paragraph and that becomes payable as a result of the
Participant’s death or disability (as defined in Treas. Reg. Section
1.409A-1(e)) or upon a change in control (as defined in Treas. Reg. Section
1.409A-3(i)(5)) prior to the satisfaction of the performance criteria, will be
void unless it would be considered timely under another rule described in this
Section. (d) No “Evergreen” Deferral Elections. No Compensation Deferral
Agreements will continue in effect for subsequent years or performance periods.
An Eligible Employee must complete a Compensation Deferral Agreement for each
year or performance period. Page 9 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da012.jpg]
Knowles Corporation Deferred Compensation Plan A Compensation Deferral Agreement
is deemed to be revoked for subsequent years if the Participant is not an
Eligible Employee as of the last permissible date for making elections under
this Section 4.2 or if the Compensation Deferral Agreement is cancelled in
accordance with Section 4.6. 4.3 Allocation of Deferrals. A Compensation
Deferral Agreement may allocate Deferrals to the Primary Separation Account or
to one or more Flex Accounts. A Compensation Deferral Agreement may allocate
Deferrals to the Primary Separation Account or to one or more Flex Accounts. The
Administrator may, in its discretion, establish in a written communication
during enrollment a minimum deferral period for the establishment of a Specified
Date Account (for example, the second Plan Year following the year Compensation
is first allocated to such Accounts). In the event a Participant’s Compensation
Deferral Agreement allocates a component of Compensation to a Specified Date
Account that commences payment in the year such Compensation is earned, the
Compensation Deferral Agreement shall be deemed to allocate the Deferral to the
Participant’s Specified Date Account having the next earliest payment year. If
the Participant has no other Specified Date Accounts, the Administrator will
allocate the Deferral to the Primary Separation Account. 4.4 Vesting.
Participant Deferrals of all forms of Compensation shall be 100% vested at all
times. Deferrals of vesting awards of Compensation shall become vested in
accordance with the provisions of the underlying award. 4.5 Cancellation of
Deferrals. The Administrator may cancel a Participant’s Deferrals: (i) for the
balance of the Plan Year in which an Unforeseeable Emergency occurs, (ii) if
deferrals must be suspended under this Plan as a result of a hardship
distribution under the Employer’s 401(k) plan, through the end of the Plan Year
containing the last day on which deferrals must be suspended in accordance with
the Plan and regulations issued under Code Section 401(k), and (iii) during
periods in which the Participant is unable to perform the duties of his or her
position or any substantially similar position due to a mental or physical
impairment that can be expected to result in death or last for a continuous
period of at least six months, provided cancellation occurs by the later of the
end of the taxable year of the Participant or the 15th day of the third month
following the date the Participant incurs the disability (as defined in this
paragraph (iii)). ARTICLE V Company Contributions 5.1 Discretionary Company
Contributions. A Participating Employer may, from time to time in its sole and
absolute discretion, credit discretionary Company Contributions in the form of
matching, profit sharing or other contributions to any Participant in any amount
determined by the Participating Employer. Company Contributions are credited to
the Participant’s Primary Separation Account. Page 10 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da013.jpg]
Knowles Corporation Deferred Compensation Plan Make-Up Matching Contribution.
Company Contributions may take the form of “make- up” matching contributions, at
the same matching contribution rate provided under the Company 401(k) plan with
respect to Deferrals that reduce 401(k) plan compensation below the limitation
set forth in Code Section 401(a)(17). Supplemental Matching Contribution.
Company Contributions may take the form of “supplemental” matching
contributions, at the same contribution rate provided under the Company 401(k)
plan with respect to compensation deferred above the compensation limit set
forth in Code Section 401(a)(17). Discretionary Company Contribution.
Discretionary Company Contributions are credited at the sole discretion of the
Participating Employer and the fact that a discretionary Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contributions in subsequent years. 5.2 Vesting. Company
Contributions are fully vested at all times. Deferrals of equity-based
Compensation will vest as provided under the terms of the applicable award.
ARTICLE VI Payments from Accounts 6.1 General Rules. A Participant’s Accounts
become payable upon the first to occur of the payment events applicable to such
Account under Sections 6.2 (if elected) through 6.6. Payment events and Payment
Schedules elected by the Participant shall be set forth in a valid Compensation
Deferral Agreement that establishes the Account to which such elections apply in
accordance with Article IV or in a valid modification election applicable to
such Account as described in Section 6.9. Payment amounts are based on Account
Balances as of the last Valuation Date of the month next preceding the month
actual payment is made. 6.2 Specified Date Accounts. Commencement. Payment is
made or begins in the calendar year designated by the Participant. The
Participant may not designate a calendar year later than the calendar year in
which he or she attains age 75. Form of Payment. Payment will be made in a lump
sum, unless the Participant’s election specifies a number of annual installments
up to fifteen (15) years. 6.3 Separation from Service. Upon a Participant’s
Separation from Service other than death, the Participant is entitled to receive
his or her vested Primary Separation Account, Page 11 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da014.jpg]
Knowles Corporation Deferred Compensation Plan Separation Accounts and the
Specified Date Accounts that commence payment under Section 6.2 in a later
calendar year. Commencement. The Primary Separation Account and all Separation
Accounts commence payment in the calendar year next following the calendar year
in which Separation from Service occurs, subject to a Participant’s election to
receive the Primary Separation Account or a designated Separation Account in a
later year. All Specified Date Accounts payable under this Section 6.3 commence
payment at the same time as the Primary Separation Account. Notwithstanding any
other provision of this Plan, payment under this Section 6.3 to a Participant
who is a “specified employee” as defined in Code Section 409A(a)(2)(B) will
commence no earlier than six months following his or her Separation from
Service. Form of Payment. Payment will be made in a lump sum unless the
Participant’s election specifies a number of annual installments up to fifteen
(15) years. 6.4 Death. Notwithstanding anything to the contrary in this Article
VI, upon the death of the Participant (regardless of whether such Participant is
an Employee at the time of death), all remaining vested Account Balances shall
be paid to his or her Beneficiary in a single lump sum no later than December 31
of the calendar year following the year of the Participant’s death. (a)
Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Administrator
may prescribe. No such designation shall become effective unless filed with the
Administrator during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Administrator; provided,
however, that in the event a Participant designates his or her spouse as a
Beneficiary, such designation shall be automatically revoked upon the
dissolution of the marriage unless, following such dissolution, the Participant
submits a new designation naming the former spouse as a Beneficiary. A
Participant may from time to time change his or her designated Beneficiary
without the consent of a previously- designated Beneficiary by filing a new
designation with the Administrator. (b) No Beneficiary. If a designated
Beneficiary does not survive the Participant, or if there is no valid
Beneficiary designation, amounts payable under the Plan upon the death of the
Participant shall be paid to the Participant’s spouse, or if there is no
surviving spouse, then to the duly appointed and currently acting personal
representative of the Participant’s estate. 6.5 Unforeseeable Emergency. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Administrator to receive payment of all or any portion of his or
her vested Accounts. If the emergency need cannot be relieved by cessation of
Deferrals to the Plan, the Administrator may approve an emergency payment Page
12 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da015.jpg]
Knowles Corporation Deferred Compensation Plan therefrom not to exceed the
amount reasonably necessary to satisfy the need, taking into account the
additional compensation that is available to the Participant as the result of
cancellation of deferrals to the Plan, including amounts necessary to pay any
taxes or penalties that the Participant reasonably anticipates will result from
the payment. The amount of the emergency payment shall be subtracted pro rata
from the Participant’s Accounts. Emergency payments shall be paid in a single
lump sum within the 90-day period following the date the payment is approved by
the Administrator. The Administrator may specify that Deferrals will be
distributed before any Company Contributions. 6.6 Administrative Cash-Out of
Small Balances. Notwithstanding anything to the contrary in this Article VI, and
without regard to whether a payment event has occurred, an immediate lump sum
payment of the Participant’s Accounts shall be made if the balance of such
Accounts, combined with any other amounts required to be treated as deferred
under a single plan pursuant to Code Section 409A, does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B), provided any other
such aggregated amounts are also distributed in a lump sum at the same time. 6.7
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Administrator, in its sole and absolute discretion, may
elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Administrator may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). 6.8 Rules Applicable to Installment Payments. If a Payment
Schedule specifies installment payments, payments will be made beginning as of
the payment commencement date for such installments and shall continue to be
made in each subsequent payment period until the number of installment payments
specified in the Payment Schedule has been paid. The amount of each installment
payment shall be determined by dividing (a) by (b), where (a) equals the Account
Balance as of the last Valuation Date in the month preceding the month of
payment and (b) equals the remaining number of installment payments. For
purposes of Section 6.9, installment payments will be treated as a single
payment. If an Account is payable in installments, the Account will continue to
be credited with Earnings in accordance with Article VII hereof until the
Account is completely distributed. 6.9 Modifications to Payment Schedules. A
Participant may modify the Payment Schedule elected by him or her with respect
to an Account, consistent with the permissible Payment Schedules available under
the Plan for the applicable payment event, provided such modification complies
with the requirements of this Section 6.9. (a) Time of Election. The
modification election must be submitted to the Administrator not less than 12
months prior to the date payments would have Page 13 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da016.jpg]
Knowles Corporation Deferred Compensation Plan commenced under the Payment
Schedule in effect prior to modification (the “Prior Election”). (b) Date of
Payment under Modified Payment Schedule. The date payments are to commence under
the modified Payment Schedule must be no earlier than five years after the date
payment would have commenced under the Prior Election. Under no circumstances
may a modification election result in an acceleration of payments in violation
of Code Section 409A. If the Participant modifies only the form, and not the
commencement date for payment, payments shall commence on the fifth anniversary
of the date payment would have commenced under the Prior Election. (c)
Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date. (d) Effect on
Accounts. An election to modify a Payment Schedule is specific to the Account or
payment event to which it applies, and shall not be construed to affect the
Payment Schedules or payment events of any other Accounts. 6.10 Change in
Control Distributions. Notwithstanding anything to the contrary in this Plan and
except as otherwise elected by a Participant, upon a Change in Control, all
remaining vested Account Balances shall be paid to a Participant in a single
lump sum within sixty (60) days of such Change in Control. ARTICLE VII Valuation
of Account Balances; Investments 7.1 Valuation. Deferrals shall be credited to
appropriate Accounts on the date such Compensation would have been paid to the
Participant absent the Compensation Deferral Agreement. 7.2 Earnings Credit.
Each Account will be credited with Earnings on each Business Day, based upon the
Participant’s investment allocation among a menu of investment options selected
in advance by the Administrator, in accordance with the provisions of this
Article VII (“investment allocation”). 7.3 Investment Options. Investment
options will be determined by the Administrator. The Administrator, in its sole
discretion, shall be permitted to add or remove investment options from the Plan
menu from time to time, provided that any such additions or removals of
investment options shall not be effective with respect to any period prior to
the effective date of such change. 7.4 Investment Allocations. A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option Page
14 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da017.jpg]
Knowles Corporation Deferred Compensation Plan included in the investment menu,
nor shall the Participating Employer or any trustee acting on its behalf have
any obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.
A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Administrator. Allocation among
the investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the
Administrator, the next Business Day. A Participant may change an investment
allocation on any Business Day, both with respect to future credits to the Plan
and with respect to existing Account Balances, in accordance with procedures
established by the Administrator. Changes shall become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Administrator, the next Business Day, and shall be applied
prospectively. 7.5 Unallocated Deferrals and Accounts. If the Participant fails
to make an investment allocation with respect to an Account, such Account shall
be invested in an investment option as determined by the Administrator. 7.6
Valuations Final After 180 Days. The Participant shall have 180 days following
the Valuation Date on which the Participant failed to receive the full amount of
Earnings and to file a claim under Article XI for the correction of such error.
ARTICLE VIII Administration 8.1 Plan Administration. This Plan shall be
administered by the Administrator which shall have discretionary authority to
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Administrator and resolved in
accordance with the claims procedures in Article XI. 8.2 Administration Upon
Change in Control. Upon a Change in Control, the Administrator, as constituted
immediately prior to such Change in Control, shall continue to act as the
Administrator. The Administrator, by a vote of a majority of its members, shall
have the authority (but shall not be obligated) to appoint an independent third
party to act as the Administrator. Upon such Change in Control, the Company may
not remove the Administrator or its members, unless a majority of Participants
and Beneficiaries with Account Balances Page 15 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da018.jpg]
Knowles Corporation Deferred Compensation Plan consent to the removal and
replacement of the Administrator. Notwithstanding the foregoing, the
Administrator shall not have authority to direct investment of trust assets
under any rabbi trust described in Section 10.2. The Participating Employers
shall, with respect to the Administrator identified under this Section: (i) pay
all reasonable expenses and fees of the Administrator, (ii) indemnify the
Administrator (including individuals serving as members of the Administrator)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Administrator’s duties hereunder, except with respect to matters resulting from
the Administrator’s gross negligence or willful misconduct, and (iii) supply
full and timely information to the Administrator on all matters related to the
Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Administrator may reasonably require. 8.3 Withholding. The Participating
Employer shall have the right to withhold from any payment due under the Plan
(or with respect to any amounts credited to the Plan) any taxes required by law
to be withheld in respect of such payment (or credit). Withholdings with respect
to amounts credited to the Plan shall be deducted from Compensation that has not
been deferred to the Plan. 8.4 Indemnification. The Participating Employers
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Administrator, its delegates and its
agents, against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him or it (including but not limited to
reasonable attorney fees) which arise as a result of his or its actions or
failure to act in connection with the operation and administration of the Plan
to the extent lawfully allowable and to the extent that such claim, liability,
fine, penalty, or expense is not paid for by liability insurance purchased or
paid for by the Participating Employer. Notwithstanding the foregoing, the
Participating Employer shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Participating Employer consents in writing to such settlement
or compromise. 8.5 Delegation of Authority. In the administration of this Plan,
the Administrator may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with legal counsel who shall be legal counsel to the Company. 8.6 Binding
Decisions or Actions. The decision or action of the Administrator in respect of
any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan. Page 16 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da019.jpg]
Knowles Corporation Deferred Compensation Plan ARTICLE IX Amendment and
Termination 9.1 Amendment and Termination. The Administrator may at any time and
from time to time amend the Plan pursuant to Section 9.2 below. The Board of
Directors may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan. 9.2
Amendments. The Administrator may amend the Plan for technical, ministerial or
administrative changes that the Administrator reasonably concludes does not
materially increase the Company’s expenses. The Compensation Committee of the
Board of Directors may amend the Plan for any other reason. No amendment may
reduce the vested Account Balances of any Participant accrued as of the date of
any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date). No amendment is needed to
revise the list of Participating Employers set forth on Schedule A attached
hereto. 9.3 Termination. The Company, by action taken by its Board of Directors,
may terminate the Plan and pay Participants and Beneficiaries their Account
Balances in a single lump sum at any time, to the extent and in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix). 9.4 Accounts Taxable Under Code Section
409A. The Plan is intended to constitute a plan of deferred compensation that
meets the requirements for deferral of income taxation under Code Section 409A.
The Administrator, pursuant to its authority to interpret the Plan, may sever
from the Plan or any Compensation Deferral Agreement any provision or exercise
of a right that otherwise would result in a violation of Code Section 409A.
ARTICLE X Informal Funding 10.1 General Assets. Obligations established under
the terms of the Plan may be satisfied from the general funds of the
Participating Employers, or a trust described in this Article X. No Participant,
spouse or Beneficiary shall have any right, title or interest whatever in assets
of the Participating Employers. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Participating Employers
and any Employee, spouse, or Beneficiary. To the extent that any person acquires
a right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer. 10.2 Rabbi
Trust. A Participating Employer may, in its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating assets to
pay benefits under the Plan. Payments under the Plan may be paid from the
general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any Page 17 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da020.jpg]
Knowles Corporation Deferred Compensation Plan such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan. If a rabbi
trust is in existence upon the occurrence of a “change in control”, as defined
in such trust, the Participating Employer shall, upon such change in control,
and on each anniversary of the change in control, contribute in cash or liquid
securities such amounts as are necessary so that the value of assets after
making the contributions exceed 125% of the total value of all Account Balances.
ARTICLE XI Claims 11.1 Filing a Claim. Any controversy or claim arising out of
or relating to the Plan shall be filed in writing with the Administrator which
shall make all determinations concerning such claim. Any claim filed with the
Administrator and any decision by the Administrator denying such claim shall be
in writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”). Notice of a claim for payments shall be delivered to the
Administrator within 90 days of the latest date upon which the payment could
have been timely made in accordance with the terms of the Plan and Code Section
409A, and if not paid, the Participant or Beneficiary must file a claim under
this Article XI not later than 180 days after such latest date. If the
Participant or Beneficiary fails to file a timely claim, the Participant
forfeits any amounts to which he or she may have been entitled to receive under
the claim. (a) In General. Notice of a denial of benefits (other than claims
based on disability) will be provided within 90 days of the Administrator’s
receipt of the Claimant’s claim for benefits. If the Administrator determines
that it needs additional time to review the claim, the Administrator will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Administrator expects to make a decision. (b) Disability Benefits. Notice of
denial of claims based on disability will be provided within forty-five (45)
days of the Administrator’s receipt of the Claimant’s claim for disability
benefits. If the Administrator determines that it needs additional time to
review the disability claim, the Administrator will provide the Claimant with a
notice of the extension before the end of the initial 45-day period. If the
Administrator determines that a decision cannot be made within the first
extension period due to matters beyond the control of the Administrator, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Administrator shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the Page 18 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da021.jpg]
Knowles Corporation Deferred Compensation Plan date by which the Administrator
expects to furnish a notice of decision, the specific standards on which such
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim and any additional information needed to resolve those issues. A
Claimant will be provided a minimum of 45 days to submit any necessary
additional information to the Administrator. In the event that a 30-day
extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline. (c) Contents of Notice. If
a claim for benefits is completely or partially denied, notice of such denial
shall be in writing. Any electronic notification shall comply with the standards
imposed by Department of Labor Regulation 29 CFR 2520.104b- 1(c)(1)(i), (iii),
and (iv). The notice of denial shall set forth the specific reasons for denial
in plain language. The notice shall: (i) cite the pertinent provisions of the
Plan document, and (ii) explain, where appropriate, how the Claimant can perfect
the claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including
the right to appeal the decision, the deadline by which such appeal must be
filed and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on appeal and the specific
date by which such a civil action must commence under Section 11.4. In the case
of a complete or partial denial of a disability benefit claim, the notice shall
provide such information and shall be communicated in the manner required under
applicable Department of Labor regulations. 11.2 Appeal of Denied Claims. A
Claimant whose claim has been completely or partially denied shall be entitled
to appeal the claim denial by filing a written appeal with the Administrator. A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relating to
the claim to the Administrator. All written comments, documents, records, and
other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The review shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit Page 19 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da022.jpg]
Knowles Corporation Deferred Compensation Plan determination. The Administrator
may, in its sole discretion and if it deems appropriate or necessary, decide to
hold a hearing with respect to the claim appeal. (a) In General. Appeal of a
denied benefits claim (other than a disability benefits claim) must be filed in
writing with the Administrator no later than 60 days after receipt of the
written notification of such claim denial. The Administrator shall make its
decision regarding the merits of the denied claim within 60 days following
receipt of the appeal (or within 120 days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Administrator expects to render the determination on review.
The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination. (b) Disability Benefits. Appeal of a denied disability benefits
claim must be filed in writing with the Administrator no later than 180 days
after receipt of the written notification of such claim denial. The review shall
be conducted in accordance with applicable Department of Labor regulations. The
Administrator shall make its decision regarding the merits of the denied claim
within 45 days following receipt of the appeal (or within 90 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Administrator expects to render the
determination on review. Following its review of any additional information
submitted by the Claimant, the Administrator shall render a decision on its
review of the denied claim. (c) Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing. Any electronic notification shall comply with the standards imposed by
Department of Labor Regulation 29 CFR 2520.104b-1(c)(1)(i), (iii), and (iv).
Such notice shall set forth the reasons for denial in plain language. The
decision on review shall set forth: (i) the specific reason or reasons for the
denial, (ii) specific references to the pertinent Plan provisions on which the
denial Page 20 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da023.jpg]
Knowles Corporation Deferred Compensation Plan is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (iv) a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA, following an
adverse decision on review and the specific date by which such a civil action
must commence under Section 11.4. For the denial of a disability benefit, the
notice will also include such additional information and be communicated in the
manner required under applicable Department of Labor regulations. 11.3 Claims
Appeals Upon Change in Control. Upon a change in control, the Administrator, as
constituted immediately prior to such change in control, shall continue to act
as the Administrator. The Company may not remove any member of the
Administrator, but may replace resigning members if 2/3rds of the members of the
Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances consent to the replacement. The
Administrator shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Participating Employer shall, with respect to the Administrator identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Administrator, (ii) indemnify the Administrator (including
individual committee members) against any costs, expenses and liabilities
including, without limitation, attorneys’ fees and expenses arising in
connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the Administrator’s gross negligence or
willful misconduct, and (iii) supply full and timely information to the
Administrator on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Administrator may reasonably require. 11.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or administrative remedies under Sections 11.1 and 11.2. No such
legal action may be brought more than twelve (12) months following the notice of
denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in Page 21 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da024.jpg]
Knowles Corporation Deferred Compensation Plan connection with a change in
control (including a “change in control” as defined in a rabbi trust described
in Section 10.2) the Participant or Beneficiary may file a claim directly with
the trustee for reimbursement of such costs, expenses and fees. For purposes of
the preceding sentence, the amount of the claim shall be treated as if it were
an addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 10.2. 11.5 Discretion of Administrator. All interpretations,
determinations and decisions of the Administrator with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive. 11.6
Arbitration. (a) Prior to Change in Control. If, prior to a change in control,
any claim or controversy between a Participating Employer and a Participant or
Beneficiary is not resolved through the claims procedure set forth in Article
XI, such claim shall be submitted to and resolved exclusively by expedited
binding arbitration by a single arbitrator. Arbitration shall be conducted in
accordance with the following procedures: The complaining party shall promptly
send written notice to the other party identifying the matter in dispute and the
proposed remedy. Following the giving of such notice, the parties shall meet and
attempt in good faith to resolve the matter. In the event the parties are unable
to resolve the matter within 21 days, the parties shall meet and attempt in good
faith to select a single arbitrator acceptable to both parties. If a single
arbitrator is not selected by mutual consent within ten Business Days following
the giving of the written notice of dispute, an arbitrator shall be selected
from a list of nine persons each of whom shall be an attorney who is either
engaged in the active practice of law or recognized arbitrator and who, in
either event, is experienced in serving as an arbitrator in disputes between
employers and employees, which list shall be provided by the main office of
either JAMS, the American Arbitration Association (“AAA”) or the Federal
Mediation and Conciliation Service. If, within three Business Days of the
parties’ receipt of such list, the parties are unable to agree on an arbitrator
from the list, then the parties shall each strike names alternatively from the
list, with the first to strike being determined by the flip of a coin. After
each party has had four strikes, the remaining name on the list shall be the
arbitrator. If such person is unable to serve for any reason, the parties shall
repeat this process until an arbitrator is selected. Unless the parties agree
otherwise, within 60 days of the selection of the arbitrator, a hearing shall be
conducted before such arbitrator at a time and a place agreed upon by the
parties. In the event the parties are unable to agree upon the time or place of
the arbitration, the time and place shall be designated by the Page 22 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da025.jpg]
Knowles Corporation Deferred Compensation Plan arbitrator after consultation
with the parties. Within 30 days of the conclusion of the arbitration hearing,
the arbitrator shall issue an award, accompanied by a written decision
explaining the basis for the arbitrator’s award. In any arbitration hereunder,
the Participating Employer shall pay all administrative fees of the arbitration
and all fees of the arbitrator, except that the Participant or Beneficiary may,
if he/she/it wishes, pay up to one-half of those amounts. Each party shall pay
its own attorneys’ fees, costs, and expenses, unless the arbitrator orders
otherwise. The prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator shall
have no authority to add to or to modify this Plan, shall apply all applicable
law, and shall have no lesser and no greater remedial authority than would a
court of law resolving the same claim or controversy. The arbitrator shall have
no authority to add to or to modify this Plan, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation. The parties shall
be entitled to discovery as follows: Each party may take no more than three
depositions. The Participating Employer may depose the Participant or
Beneficiary plus two other witnesses, and the Participant or Beneficiary may
depose the Participating Employer, pursuant to Rule 30(b)(6) of the Federal
Rules of Civil Procedure, plus two other witnesses. Each party may make such
reasonable document discovery requests as are allowed in the discretion of the
arbitrator. The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction. This arbitration provision of the Plan shall extend to
claims against any parent, subsidiary, or affiliate of each party, and, when
acting within such capacity, any officer, director, shareholder, Participant,
Beneficiary, or agent of any party, or of any of the above, and shall apply as
well to claims arising out of state and federal statutes and local ordinances as
well as to claims arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
Page 23 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da026.jpg]
Knowles Corporation Deferred Compensation Plan award to which the applicant may
be entitled may be rendered ineffectual without provisional relief. Any
arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail. If any of the provisions of this Section
11.5(a) are determined to be unlawful or otherwise unenforceable, in the whole
part, such determination shall not affect the validity of the remainder of this
section and this section shall be reformed to the extent necessary to carry out
its provisions to the greatest extent possible and to insure that the resolution
of all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration. If a court should
find that the provisions of this Section 11.5(a) are not absolutely binding,
then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law. The parties do not agree to arbitrate any putative class action or any
other representative action. The parties agree to arbitrate only the claims(s)
of a single Participant or Beneficiary. (b) Upon Change in Control. Upon a
change in control, Section 11.6(a) shall not apply and any legal action
initiated by a Participant or Beneficiary to enforce his or her rights under the
Plan may be brought in any court of competent jurisdiction. Notwithstanding the
Administrator’s discretion under Sections 11.3 and 11.5, the court shall apply a
de novo standard of review to any prior claims decision under Sections 11.1
through 11.3 or any other determination made by the Company, its Board of
Directors, a Participating Employer, or the Administrator. ARTICLE XII General
Provisions 12.1 Assignment. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, a Participant may
assign his or her benefit to an alternate payee in accordance with the terms of
a domestic relations order (as defined in Code Section 414(p)(1)(B)). Page 24 of
27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da027.jpg]
Knowles Corporation Deferred Compensation Plan The Company may assign any or all
of its liabilities under this Plan in connection with any restructuring,
recapitalization, sale of assets or other similar transactions affecting a
Participating Employer without the consent of the Participant. 12.2 No Legal or
Equitable Rights or Interest. No Participant or other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the service of the Participating Employer. The right and
power of a Participating Employer to dismiss or discharge an Employee is
expressly reserved. The Participating Employers make no representations or
warranties as to the tax consequences to a Participant or a Participant’s
beneficiaries resulting from a deferral of income pursuant to the Plan. 12.3 No
Employment Contract. Nothing contained herein shall be construed to constitute a
contract of employment between an Employee and a Participating Employer. Nothing
contained herein shall be construed as changing a Participant’s status from
employee to independent contractor or from independent contractor to employee.
12.4 Notice. Any notice or filing required or permitted to be delivered to the
Administrator under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Administrator. Notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to: KNOWLES
CORPORATION 1151 MAPLEWOOD DRIVE ITASCA, IL 60143 ATTN: BENEFITS & INVESTMENT
COMMITTEE Any notice or filing required or permitted to be given to a
Participant under this Plan shall be sufficient if in writing or hand-delivered,
or sent by mail to the last known address of the Participant. 12.5 Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control. 12.6 Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the
Administrator may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.
Page 25 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da028.jpg]
Knowles Corporation Deferred Compensation Plan 12.7 Lost Participants or
Beneficiaries. Any Participant or Beneficiary who is entitled to a benefit from
the Plan has the duty to keep the Administrator advised of his or her current
mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Administrator shall
presume that the payee is missing. The Administrator, after making such efforts
as in its discretion it deems reasonable and appropriate to locate the payee,
shall stop payment on any uncashed checks and may discontinue making future
payments until contact with the payee is restored. If the Administrator is
unable to locate the Participant or Beneficiary after five years of the date
payment is scheduled to be made, provided that a Participant’s Account shall not
be credited with Earnings following the first anniversary of such date on which
payment is to be made and further provided, however, that such benefit shall be
reinstated, without further adjustment for interest, if a valid claim is made by
or on behalf of the Participant or Beneficiary for all or part of the forfeited
benefit. 12.8 Facility of Payment to a Minor. If a distribution is to be made to
a minor, or to a person who is otherwise incompetent, then the Administrator
may, in its discretion, make such distribution: (i) to the legal guardian, or if
none, to a parent of a minor payee with whom the payee maintains his or her
residence, or (ii) to the conservator or committee or, if none, to the person
having custody of an incompetent payee. Any such distribution shall fully
discharge the Administrator, the Company, and the Plan from further liability on
account thereof. 12.9 Governing Law. To the extent not preempted by ERISA, the
laws of the State of Illinois shall govern the construction and administration
of the Plan. 12.10 Compliance With Code Section 409A; No Guarantee. This Plan is
intended to be administered in compliance with Code Section 409A and each
provision of the Plan shall be interpreted consistent with Code Section 409A.
Although intended to comply with Code Section 409A, this Plan shall not
constitute a guarantee to any Participant or Beneficiary that the Plan in form
or in operation will result in the deferral of federal or state income tax
liabilities or that the Participant or Beneficiary will not be subject to the
additional taxes imposed under Section 409A. No Employer shall have any legal
obligation to a Participant with respect to taxes imposed under Code Section
409A. [signature page follows] Page 26 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da029.jpg]
Knowles Corporation Deferred Compensation Plan IN WITNESS WHEREOF, the
undersigned executed this Plan as of the 1st day of November 2019, to be
effective as of the Effective Date. KNOWLES CORPORATION /s/ Ray Cabrera
_____________________________ By: Ray Cabrera Its: Senior Vice President & Chief
Administrative Officer Page 27 of 27



--------------------------------------------------------------------------------



 
[exhibit101tokn8k115da030.jpg]
Knowles Corporation Deferred Compensation Plan Schedule A Participating
Employers Knowles Corporation Page 28 of 27



--------------------------------------------------------------------------------



 